Order filed March 16, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00838-CR
                                   ____________

                     JEREL CHINEDU IGBOJI, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 16-DCR-072102

                                     ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Court's Exhibit No. 2.
      The clerk of the 240th District Court is directed to deliver to the Clerk of this
court the original of Court's Exhibit No. 2, on or before March 23, 2020. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of Court's Exhibit No. 2, to the
clerk of the 240th District Court.



                                              PER CURIAM


Panel Consists of Chief Justice Frost and Justices Jewell and Spain